IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 246 WAL 2014
                              :
              Respondent      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
DALBERT TYRONE BANKS,         :
                              :
              Petitioner      :


                                    ORDER


PER CURIAM

     AND NOW, this 21st day of October, 2014, the Petition for Allowance of Appeal

is DENIED.